COXE, Circuit Judge.
The question here is whether the bankrupt’s wife or his trustee in bankruptcy is entitled to a policy of insurance on his life. The referee directed the bankrupt to turn over the policy to his trustee in bankruptcy. The District Judge reversed this decisiorx upon the authority of the Hammel Case, 221 Fed. 56, 137 C. C. A. 80, and Burlingham v. Crouse, 181 Fed. 479, 104 C. C. A. 227, affirmed 228 U. S. 459, 33 Sup. Ct. 564, 57 L. Ed. 920, 46 L. R. A. (N. S.) 148. The question is an interesting one, but in view of the bankrupt’s testimony that the policy was the property of his wife, she being the sole beneficiary and having paid the premiums, we think any doxibt should be resolved in her favor.
In prirxciple the case at bar canxxot be distinguished from the Hammel Case; in one case the policy had a cash surrender value and in the other a loan value, but the language of the court is equally applicable to the case at bar. At page 58 of 221 Fed., at page 82 of 137 C. C. A., Judge Lacombe says:
*948“The proposition that he should be constrained against his will, hy an order enforceable by imprisonment in the event of disobedience, to deprive his wife of her present interest in the policy, to make himself the beneficiary, to borrow two-thirds of the $3,000 from the company, and turn it over to his creditors, and then to make her again the beneficiary of the remaining third, seems contrary to public policy and to good morals.”
The order is affirmed.